TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00673-CR


Ramiro Rogerio, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 1010156, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






On August 24, 2001, the district court placed appellant Ramiro Rogerio on deferred
adjudication community supervision after Rogerio pleaded guilty to possession of cocaine.  Rogerio
filed a motion for new trial on September 20, and gave notice of appeal on November 14.

No motion for new trial will lie from an order deferring adjudication.  Hammack v.
State, 963 S.W.2d 199, 200 (Tex. App.--Austin 1998, no pet.).  Rogerio's motion for new trial was
a nullity and did not extend the time for perfecting appeal.  Id. at 201; see also Tex. R. App. P. 26.2. 
Because notice of appeal was not timely filed, we lack jurisdiction to dispose of the purported appeal
in any manner other than by dismissing it for want of jurisdiction.  Id.; see also Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.
1996).

The appeal is dismissed.


  
				Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson 
Dismissed for Want of Jurisdiction
Filed:   January 17, 2002
Do Not Publish